 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pe Bede free . | Gilt of nie a

. Daniel Te k mcomHoas de pepe ee yesh eS URE cog, _

4. Cuzanne Marie orton cee IG T -vitt cron 2

5. Nicholas de. Guzley a

( kyle Hay _19- ry V-1 7 aSvA- UP.

Z. [Gabriel T. Ladd

9 - Defendants

9. LT. Jicisdictian x Venue

10: _

he [LZ | Lhis ISA civil action authorized by 42. U2 S8.C: Section 1993 to _

[. redress the depcivation, under color of State laws of tights Secured

/3. by the Constitution of the United States The Court has jurisdlichon

IY. under 28 US.C. Section 133} and 1343 (ala. The court has |

5. lsupplemental jurisdiction over plurt?’ State lawclatms |

Ub. under 28. USC. Section 1367. Plantitt seeks. declaratary |

iL. relief Ours va nt te.28 USC. Sechan Adland 2202.

d. i ainaift's claims tor inactive relief are 1b XK USC.

9. | Sect 2283 % AXB4 ond Rule £5. oF the Federal Rules of
Civil Frat edure | —

ot | . s os . Ag

2 2. The. “United Sates Di wrictCoure last Dstie dling

23. Ax Seattle {s. On appropriate venve Under Ah UL S.C. Section 134

4. 1 COA) because it 1s where the events giving Vise Ta thit c laina

25. OCLUPYTEG

2. :

27. *

 

 

 

 

 

 

 
Case 2:19-cv-01733-RSM Document 1 Filed 10/25/19 Page 2 of 9

 

 

 

 

 

 

 

 

 

a LP ba ff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. | cd _. E Lo ee neceelenee gn

3 | 3 Pl lant fe Daniel Teklemasinm Hegos iS. rot aden ean
aa Male. p iS. and wusas at_all tines mentioned a peitonel ofthe +
5 tape. of Washing ton in the the. custedy ot the bachinaton King, .
HG County Correctione | Faerhty. He 1S currently cantlaed in,

2 Malens Reoional Justice Center 620 Lest Tames Street:

8. 8032, i iv Keat, Washington.

10. C DeBade ats

IL. a

ID. Defentane. Offer Cuzanne Marte Facten isa police officer |
13. oe Washington Gade Seale lilia Depacten tment twho, at all times
14. mentoned, in this Coraplaint;. acted under the Color of State law, |
1S, 2

it L Def cadet OfBicer Nicholas “Se, Guay ica police ofBeet
Z__ of the. Washington Grete Poli ce Department ivho POSE. under:
1B. the Loler, er Stee laws,

1d _—

20. (6. Defendant offtes cer kyle. Hay 1S ae police other of the
Al. was h ing tea State Seattle folice Department tho, iS the pcimncy

7

Ad. ofRice (ms dclerdant ated undec! ‘the Color of Stade loin
23.

Au. 7. Dela! vt olLicer Gabe tel. T Ladd. in a alice chbrer—
25. of the ashinghn S State Sea ttle Alice Depactment whe,

2b. acted under Lhe. colot. of state las Lad,

 

 

 

 

 

 

 

 

 
Case 2:1$

)-cv-01733-RSM Document 1 Filed 10/25/19 Page 3 of 9

 

ig. £a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 

  

 

  

 

 

 

 

 

le ch defendant 1S. S sued. dnd videally. and! lA oie
2. or her tf, celal Capatit At all Hes rrettloned a
32. . this Ce miplaiat. each Jetendant acted under the _
vf
Ae. Cale y_ot- Stote law 4 _ i
be It 7; dene Z, AQT, duriag the day-time, dispatch sent. ——
1. officers Ot Orla callot some-torm cf all edged Assault. Cacrett
lo- _ Scott repe ted thet (ec. Hawes rommed a. bicycle into Mer Scotts
be. Mai cat! hel. (1G Scott. called. the. poll ce Officers arc ved
Ze... loFrec the alledged assault andwece net witnesses to it the
13 allegation. Wines keym Luitlefiled dtd not witness an
14. alledged assault. He heard another sl ines Tithinty dara
Ibe mentioned her opin 071 that the_yaailman fa
Mee | escalated the SMivitlora Dif fan Ly. Hane bs Feard Some -
pAPe uver bal. alteccaten, guard heard. that the matlnan aS
pe. gonne to, call the police Lt des not. appeal tat £16. ‘ine
Ie - | SAWS | ANY phys leaf assault. ce
2O« Oe Carell an Abeer taanat make QUAN qa
| 2e Stop adh the. otticer has net node any Persor AS)
22.0 ‘that wold justby the Stop. State. Sr ieontle te binadayae
23. C175) Thee Are. exceptions, An ofticers reasonable svsple ta
24, AY be based 2n sadvernactfon. Sage: ed by ain iabnt tna. «——
2s. hs Adams x. Wiliiams, 407 VAS. 143,92 S.Ct | W232 Edad
26. 612 (1922). However an infocmabt's tip. tutional
2Z7- fa vide. police tuith Such _ a. Suspicion ee
| 25. 5 lic} \ n

 

 

 

 

 

wt “Indicia of cel abslity

 
Case 2:19-cv-01733-RSM Document 1 Filed 10/25/19 Page 4 of 9

 

 

 

621 Pad 1272) 180.En. Seiler, Jor Supreme

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|. 43, Y2,
2. Court-formulated the fester “indteta. of tellabllity”
3 as. Pollo 6
. Ve An ‘formant’. tip possesses etbelent Nindteln of
| Se re|| ability.” where. (CD the latocmant is. relad| le and (2) the
|S, intocma. ont. Hp. Contafns. enovgh. objective: facts teSustthy |
7. the pursuit and. detention. of the SYSPOt ar Ae
A horizindoes uous details. ot the. tp. have. been_corcaborested—
tt 4 by the. solice. Thus Suggesting Thad fhe linitasatlan cons
Lo. obtaine di In A reliable “Sashion,
ld.
12. State. ve Hast, 46. Wabpp. 5280 Ra als
[3-
me [dq l c exclusscnaty. rule. in Washington
[Se cemetdy b Jhen the aovetnmnemnt trataples port edlertheed.
/ J
he | pranks _b Search iag.2- seizihg a person ‘weit, no watt,
LZ - and wrtheut. proving an exceptten to LAI GL ant
(Be requicm ent. [he remedy 18S UPPLeESSI6.n. and the
1. remedy is virtually absolute regardless of tthether
200 S wpprecsiaetsovld serve asa detecrent for fture |
| 2l- Similar pel ce misconduct. Sce State 4 Ladson!38.|
22. \Wrai2d Bu, 479 PL) 333. C1929). The Suppression
253- rCgy ‘cement not_onl (Serves. asa remedy fer
| au. the indturdual Kecmned Gut Saves The integnty of he
| 257 wdicta prace sf by baccing iegally ahtained evidence
| 2o- | Soom paisoning the. Coutt.. system. See id. Thus, ta
27- \p/ashi'n akon OED ahy, obtice c's. Song the
ly Hat eS. avounds. +. Seize, Jil

 

 

 

 

L-oelier 41,

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01733-RSM Document 1 Filed 10/25/19 Page 5 of 9

l. Seizure, State Y. Wellin, 25, Ware. App ih 08, Ms. _|
2, F.3d 1037 (2005), |

| Be LIS _ Prod abl le. cause cegvires. Deots and od
4K, 7 Ciccumstunces. oathia the arresting. ottieer' go
Ie knowledge. which ore. “cufbictent justify A_

be la reasonable belicf that an offense has been

7 committed » State ul Squezy 104 bh. AT
be 1255 (2 oo, State. Me. Teccovena,l0s \ N

a, Ble had 215. Ct

10. i 1d: Here The. court should find thet the — cs

[le did nok have grounds to detain me jn the frit

Id. place While me. Scott had made an allegation coping
(3- me, by the time. police. corcived P+ appeatS that T
(4. hawe_o reed y. been peppeted. secasied aad. at ths
)S- tame] Lana. IJNAW/aArce.. of_corr rebocactiin 4 wit

| len is. Mecreover, >the police. did. not had orobable
(2, cave to arcest me. focquite Some tne L. _|
LX. usaited onthe . mound. otter bela 7 PSF FEE

14. Sprayed wwhj'le the... vlice cantemplated an

20- TTA. Only Lf. Spact- Soothe bad | __
2 on me acd ott eer Picton. _alled 50,

| 22 - - got on hens did the police Seen).

| Be Search me. ¢ {PA rece. p The amount cfm

| 2U- , between detentton, and lnche ot probable cate
2S- foc the arcest Should hectetm. Hae. Caurk’s
2t. | decision th Suppress Such ew ‘Denke, Lt LS
27- Clear What ar the Hine of the. Spit fu alle |
28, | hod OW Set Sock placed On ‘
24- element, |

  

 
 

Case 2:19-cv-01733-RSM al C en 1 Fileg 10/25/19 Page 6of9 >

[Legal Clete

 

  

fobrlea
* The Seale Police viakded

 
- Case 2:19

-cv-01733-RSM Document 1 Filed 10/25/19 Page 7 of 9

 

Te Guz ley 4 phbnee kyle Hoy, and othirer

 

L 1 Ladd 4p Nor. hapass plunt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Gabrfe
2 Lo late Plantthfs 2 Rig htt, or fury er Lla ctl
UW 19. Conapecsotoly dameger pn tAe
SG. COM, otrtt- ot : defendut,
C. jetatly and severally.
7: | 1%, Punlthye Damages in The amountot
| oe 600, ¢ CO naarnsSt euch, defendant,
q_ ZOQe iy ‘ol se
10s by jury
Ll. 21, Plantitf's CaS#S in the Swit
[2. 22. Any | add tunel rel, tet TAIT Court
(2. dee . JUStS prper Gnd eguitable ‘
(U4-
i. Vote’ 10-22-77
le. Respecttuly Submitted
OF — —_
(3. JAwlel lehemariam Hrqol
14. ( RTC )C20 est Dames Set kent, WA 1f032
Qo- | a
|. Veriftcatten
awe read the Focyeng complaint and hereby —
23- Verity therein at/e true. RCP
| 24. AS ty Heo alledged on_ih Poin.
¢- as +4 SE ,Lbelleve them to be cert
2¢- Under penalty of perjury That the foregaiag tS true
q- and correct. ‘E: at =
(23. = fag > Lance } HagoS )

 

 

 
AAEEE Ugh gfoeeG EEE fe gfe{[ HER eocefafgeed fag ypeneg [gel SEE PE—-TOTSS

Aindia Ag
NOLONIHSWM 40 Lonutsig NUZISIM
UNOS LOMISIO “SA Waa19

TILIVAS AY

6102 Se 190

O3A13934 2£086 VM ‘jUey

TIV ‘ou— }9011$ sawer 1saM 0z9

a Ayyioey feuoydas09 AjunoD Bury

LOY be . # “byg

owen

 
THIS ENVELOPE IS RECYCLABLE AND MADE WITH 30% POST CONSUMER CONTENT & © USPS 2016

Cd
a)
oO
oO
ao
nn,
LO
N
nn
oO
Ss |
TO
oD
iL
Ss |
—_—
cc
®
€
>
oO
Oo
A
Ss
a
a
o
4
~
<
oO
>
°
O).,
San |

 
